DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/169,556 filed on 12/20/2021. Claims 1-9, 13, and 15-18 are pending and have been examined in this office action. Claim 14 has been canceled, while claim 18 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 15, filed 12/20/2021, with respect to the rejections of claims 1, 13 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muta et al. U.S. Pub. No. 2009/0051304 (“Muta”). Muta teaches the amended limitation wherein the system includes a controller configured to: During braking, lower limits are set based on an input limit of a battery and a brake pedal position, and the set lower limits limit regenerative torques output from motors. This prevents an output of an excessive braking force and torque shock caused by a hydraulic brake being not able to follow sudden changes in the regenerative torques output from the motors when the vehicle speed is reduced.) 
during the second control mode, restrict the regenerative torque of the electric power generator based on an allowable deceleration rate set based on the second brake fluid pressure (see at least [¶ 0008] As the braking request, an operation amount of a brake pedal by an operator, or physical quantities relating thereto, for example, a depression force, brake pressure, or deceleration of the vehicle by application of the brake. For the lower limit regenerative torque, the regenerative torque is a negative value.) 

Allowable Subject Matter
Claims 2-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior references fail to explicitly teach and disclose the amended limitations, “calculates a first allowable deceleration rate, as the allowable deceleration rate being an upper limit of a deceleration rate, based on the amount of the brake operation performed by the occupant;” and “calculate a limit value based on the first allowable deceleration rate such that the regenerative torque of the electric power generator is restricted based on the limit value, during the second control mode..” It would not have been prima facie 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,”
but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with
functional language without reciting sufficient structure to perform the recited function and the
generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a
brake operation device configured to”, “a wheel device configured to”, “a fluid pressure device
configured to”, “a first sensor configured to”, and “a second sensor configured to” in claims 1-
14.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and
equivalents thereof. The claim limitations shown above can be supported in the specification in

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim
limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2)
present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform
the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Shimizu, Spieker, Iura, and Muta et al. U.S. Pub. No. 2009/0051304 (“Muta”).
Regarding claim 1 as best understood, Miyazaki discloses a vehicle control apparatus for a vehicle, the vehicle control apparatus comprising:
a brake system that includes: a brake operation device configured to be operated by an occupant of the vehicle; (see at least [¶ 0072] The master cylinder unit 27 according to the present embodiment, as a manual fluid pressure source, sends out brake fluid to the disc brake units 21FR to 21RL, the pressure of the brake fluid being increased in accordance with an operation amount of a brake pedal 24, as a brake operating member, by a driver.)
an electric power generator configured to provide regenerative torque that decelerates the vehicle upon deceleration of the vehicle via a power transmission path of the vehicle; and (see at least [¶ 0064] FIG. 1 is a view illustrating the schematic configuration of a vehicle to which a brake control system according to an embodiment of the present invention is applied. The vehicle 1 illustrated in the view is formed as a so-called hybrid vehicle, and comprises: an engine 2; a 3-shaft power division mechanism 3 connected to a crankshaft, an output axis of the engine 2; a motor generator 4 by which power can be generated, connected to the power division mechanism 3; an electric motor 6 connected to the power division mechanism 3 via a transmission 5; and an electronic control unit 7 for a hybrid vehicle (hereinafter, referred to as a “hybrid ECU”, and every electronic control unit is referred to as an “ECU”), which controls the whole drive system of the vehicle 1. A right front wheel 9FR and a left front wheel 9FL, which are drive wheels of the vehicle 1, are connected to the transmission 5 via a drive shaft 8.) 
	Miyazaki fails to explicitly disclose a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the 
a wheel braking device configured to apply brake on a wheel of the vehicle using a brake fluid; and a fluid pressure device configured to provide a brake fluid pressure of the brake fluid to be supplied to the wheel braking device, (see at least [col. 14, line 26-37] In FIG. 1, the wheel cylinders 120 and 122 of the front left and front right wheels FL and FR are connected to the first hydraulic pressure chamber 56 of the hydro-booster 36 via the first fluid pressure passage 82. The wheel cylinders 124 and 126 of the rear left and rear right wheels RL and RR are connected to the second hydraulic pressure chamber 58 of the hydro-booster 36 via the second fluid pressure passage 84. In this case, the wheel cylinder pressure PW/C in each of the wheel cylinders 120 to 126 is controlled to be always equal to the master cylinder pressure PM/C. Accordingly, in the state shown in FIG. 1, the regular brake function is achieved.) 	
wherein the brake system includes: a first control mode in which the vehicle decelerates based on the brake operation performed by the occupant of the vehicle such that i) a first brake fluid pressure of the brake fluid is determined according to an amount of the brake operation by the occupant and ii) the brake is applied on the wheel based on the determined first brake fluid pressure; and (see at least [col. 16, line 40-55] FIG. 7 shows an example of a time chart which is achieved when an emergency brake operation is performed by a driver in the brake force control apparatus according to the present embodiment. A curve shown in FIG. 7-(A) indicates an example of a change generated in an amount of change (.DELTA.P.sub.M/C) of the master cylinder pressure P.sub.M/C per unit time (hereinafter referred to as a change rate .DELTA.P.sub.M/C) when an emergency brake operation is performed. A curve indicated by a dashed line and a curve indicated by a solid line show examples of changes in the master cylinder pressure P.sub.M/C and the wheel cylinder pressure P.sub.W/C in the same condition, respectively. In the system according to the present embodiment, the master cylinder pressure P.sub.M/C and the change rate .DELTA.P.sub.M/C are characteristic values of an amount of operation of the brake pedal 12 and an operation speed of the brake pedal 12, respectively.)
Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate based on brake operation amount. Shimizu teaches a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki to incorporate the teachings of Shimizu and include a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate. Doing so allows for more accurate and efficient braking system to properly decelerate the vehicle.	
	Furthermore, Miyazaki in view of Shimizu fail to explicitly disclose the vehicle control apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle. However, Spieker teaches the apparatus wherein:
a second control mode in which the vehicle automatically decelerates based on a distance between the vehicle and a preceding vehicle without the brake operation of the occupant such that i) a second brake fluid pressure of the brake fluid is determined according to the distance between the vehicle and the preceding vehicle and ii) the brake is applied on the wheel based on the determined second fluid pressure; (see at least [¶ 0052] an electric pump and an accumulator or another suitable type of electrically controlled brake fluid pressure control device may be used. AND [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.)) 
a first sensor configured to detect the amount of the brake operation performed by the occupant; (see at least [Fig. 2B] #16 Stroke Sensor AND [¶ 0043] A stroke sensor 16 measures a stroke (i . e., position) of the brake pedal 14, of a stroke of an input rod, or a stroke of a piston of the master cylinder 12.) 
Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate based on brake operation amount. Spieker teaches a electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle cylinder through the operation of the occupant, and calculating an allowable deceleration rate.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki and incorporate the teachings of Spieker and automatically decelerate the vehicle within a distance from the proceeding vehicle. Doing so allows for properly decelerating the vehicle and braking within a safe threshold.	

a second sensor configured to detect the brake fluid pressure of the fluid pressure device, wherein the second sensor detects the first brake fluid pressure during the first control mode, and wherein the second sensor detects the second brake fluid pressure during the second control mode; (see at least [Abstract] A vehicle braking control device includes: a mode switch for making a switching request for braking force characteristics of a vehicle; a motor cylinder device for generating braking force characteristics based on the switching request made by the mode switch; a brake fluid pressure sensor for detecting operation of the brake pedal; and an ECU for prohibiting the braking force characteristics of the motor cylinder device from being changed in a case where the mode switch is operated while the operation of the brake pedal is detected by the brake fluid pressure sensor.)
Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate based on brake operation amount. Ishino teaches a second sensor configured to detect the brake fluid pressure of the fluid pressure device, wherein the second sensor detects the first brake fluid pressure during the first control mode.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki and incorporate the teachings of Ishino and automatically include a second sensor configured to detect the brake fluid pressure of the fluid pressure device, wherein the second sensor detects the 
	Furthermore, Miyazaki in view of Shimizu, Speiker, and Isino fail to explicitly disclose the vehicle control apparatus to restrict the regenerative torque of the electric power generator based on an allowable deceleration rate set based on the amount of the brake operation performed by the occupant. However, Muta teaches the apparatus wherein:
a controller configured to: during the first control mode, restrict the regenerative torque of the electric power generator based on an allowable deceleration rate set based on the amount of the brake operation performed by the occupant; and (see at least [Abstract] During braking, lower limits are set based on an input limit of a battery and a brake pedal position, and the set lower limits limit regenerative torques output from motors. This prevents an output of an excessive braking force and torque shock caused by a hydraulic brake being not able to follow sudden changes in the regenerative torques output from the motors when the vehicle speed is reduced.) 
during the second control mode, restrict the regenerative torque of the electric power generator based on an allowable deceleration rate set based on the second brake fluid pressure (see at least [¶ 0008] As the braking request, an operation amount of a brake pedal by an operator, or physical quantities relating thereto, for example, a depression force, brake pressure, or deceleration of the vehicle by application of the brake. For the lower limit regenerative torque, the regenerative torque is a negative value.) 
Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate based on brake operation amount. Muta teaches a vehicle control 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu to incorporate the teachings of Muta restrict the regenerative torque of the electric power generator based on an allowable deceleration rate set based on the amount of the brake operation performed by the occupant. Doing so allows for the feedback generation between an operator action and the braking of the vehicle to allow for smooth transition to a more manual driving mode.
		
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Shimizu, Spieker, Iura, Ferguson, and Ishino.
	Regarding claim 13 as best understood, Miyazaki teaches a vehicle control apparatus for a vehicle including
an electric power generator coupled to an engine of a vehicle and configured to provide regenerative torque that decelerates the vehicle upon deceleration of the vehicle via a power transmission path including the engine, (see at least [¶ 0064] FIG. 1 is a view illustrating the schematic configuration of a vehicle to which a brake control system according to an embodiment of the present invention is applied. The vehicle 1 illustrated in the view is formed as a so-called hybrid vehicle, and comprises: an engine 2; a 3-shaft power division mechanism 3 connected to a crankshaft, an output axis of the engine 2; a motor generator 4 by which power can be generated, connected to the power division mechanism 3; an electric motor 6 connected to the power division mechanism 3 via a transmission 5; and an electronic control unit 7 for a hybrid vehicle (hereinafter, referred to as a “hybrid ECU”, and every electronic control unit is referred to as an “ECU”), which controls the whole drive system of the vehicle 1. A right front wheel 9FR and a left front wheel 9FL, which are drive wheels of the vehicle 1, are connected to the transmission 5 via a drive shaft 8.)
by using a brake fluid pressure, (see at least [¶ 0072] The master cylinder unit 27 according to the present embodiment, as a manual fluid pressure source, sends out brake fluid to the disc brake units 21FR to 21RL, the pressure of the brake fluid being increased in accordance with an operation amount of a brake pedal 24, as a brake operating member, by a driver.) 
switch the allowable deceleration rate to the first allowable deceleration rate or the second allowable deceleration rate in accordance with the first control mode and the second control mode (see at least [¶ 0006] and a control unit configured to control a braking force by selecting one of a plurality of control modes including both a regeneration permission mode in which a total braking force is generated by the regenerative braking force and the friction braking force with the regenerative brake unit and the friction brake unit being controlled based on a regenerative target value and a friction target value that are defined based on a target deceleration, and a regeneration prohibition mode in which the target deceleration is generated by the friction braking force.)
Miyazaki fails to explicitly a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate. 
However, Shimizu teaches the vehicle control apparatus to include: wherein the controller is configured to: calculate, when detecting a first control mode, a first allowable FIG. 7 shows an example of a time chart which is achieved when an emergency brake operation is performed by a driver in the brake force control apparatus according to the present embodiment. A curve shown in FIG. 7-(A) indicates an example of a change generated in an amount of change (.DELTA.P.sub.M/C) of the master cylinder pressure P.sub.M/C per unit time (hereinafter referred to as a change rate .DELTA.P.sub.M/C) when an emergency brake operation is performed. A curve indicated by a dashed line and a curve indicated by a solid line show examples of changes in the master cylinder pressure P.sub.M/C and the wheel cylinder pressure P.sub.W/C in the same condition, respectively. In the system according to the present embodiment, the master cylinder pressure P.sub.M/C and the change rate .DELTA.P.sub.M/C are characteristic values of an amount of operation of the brake pedal 12 and an operation speed of the brake pedal 12, respectively.) 
Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate base don brake operation amount. Shimizu teaches a wheel braking device on the wheel of the vehicle using a brake fluid by providing pressure using a master cylinder through the operation of the occupant, and calculating an allowable deceleration rate.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki to incorporate the teachings of Shimizu and include a wheel braking device on the wheel of the 
	Furthermore, Miyazaki in view of Shimizu fail to explicitly disclose the vehicle control apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle.
	However, Spieker teaches the vehicle control apparatus to include:
the vehicle control apparatus comprising: a memory; and a controller coupled with the memory, (see at least [¶ 0088] The term shared memory circuit encompasses a single memory circuit that stores some or all code from multiple modules. The term group memory circuit encompasses a memory circuit that, in combination with additional memories, stores some or all code from one or more modules. AND [¶ 0011] In further features, the pressure control module (i) actuates the pressure control device, thereby decreasing the measured pressure, when the difference is such that the filtered pressure is greater than the target pressure and (ii) actuates the pressure control device, thereby increasing the measured pressure, when the difference is such that the filtered pressure is less than the target pressure.) 
calculate, when detecting a second control mode, a second allowable deceleration rate, without using the brake operation amount, by using a brake fluid pressure provided from an electric pump, wherein the second control mode allows the vehicle to automatically decelerate, without using the master cylinder, by using a brake fluid pressure provided from the electric pump to keep a distance between the vehicle and a preceding vehicle; (see at least [¶ 0052] an electric pump and an accumulator or another suitable type of electrically controlled brake fluid pressure control device may be used. AND [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.)) 
Thus, Miyazaki in view of Shimizu discloses the vehicle control apparatus for decelerating a vehicle. Spieker teaches the apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu to incorporate the teachings of Spieker and include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle. Doing so allows for properly decelerating the vehicle and braking within a safe threshold. 	
Furthermore, Miyazaki in view of Shimizu and Spieker fail to explicitly disclose the vehicle control apparatus to include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque.
However, Iura teaches the vehicle control apparatus to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate; and restrict the regenerative torque of the electric power generator to the limit value, (see at least [¶ 0083] Further, when the DC intermediate voltage V.sub.PN is lower than the voltage V.sub.OVL during rapid deceleration, the AC motor is decelerated at a reduction rate .alpha..sub.d in the response to a rapid deceleration instruction. On the other hand, when the DC intermediate voltage V.sub.PN is higher than the voltage V.sub.OVL, the range of the regenerative torque limit value becomes narrower as the DC intermediate voltage becomes higher. Therefore, the reduction rate .alpha..sub.d is gradually lowered to cause the AC motor to be decelerated at a regenerative level which can be absorbed by the power converter. As a result, the AC motor can be smoothly decelerated.)
	Thus, Miyazaki in view of Shimizu and Spieker discloses the vehicle control apparatus for decelerating a vehicle. Iura teaches the vehicle control apparatus to include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu and Spieker to incorporate the teachings of Iura and include to calculate a limit value to limit the regenerative torque of the electric power generator on a basis of the allowable deceleration rate and restrict said torque. Doing so allows for limiting the torque to decelerate the vehicle.
	Furthermore, Miyazaki in view of Shimizu, Spieker, and Iura fail to explicitly disclose calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort.
	However, Ferguson teaches the control apparatus wherein when decelerating the vehicle, the controller is configured to: calculate an allowable deceleration rate that is an upper limit of a deceleration rate of the vehicle, the deceleration rate; (see at least [¶ 0058] Additionally, the vehicle 402 may maintain weightings for each of the constraints. For instance, the constraint on the speed of the vehicle 402 may be weighted more heavily than the constraint on the deceleration of the vehicle 402, as the constraint on the speed may be based on a traffic law (e.g., a speed limit) while the constraint on the deceleration may be based on passenger comfort. Other weightings are possible as well.) 
	Thus, Miyazaki in view of Shimizu, Spieker, and Iura discloses the vehicle control apparatus for decelerating a vehicle. Ferguson teaches calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort. 
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki in view of Shimizu, Spieker, and Iura to incorporate the teachings of Ferguson by calculating deceleration rate that is an upper limit of a deceleration rate configured to prevent the occupant from experiencing discomfort. Doing so allows for comfortable deceleration of the vehicle.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Spieker, Ishino, and Iura.
	Regarding claim 18 as best understood, Miyazaki discloses the vehicle control apparatus for a vehicle, the vehicle control apparatus comprising: a controller coupled to: an electric power generator coupled to an engine of the vehicle and configured to provide regenerative torque that decelerates the vehicle upon deceleration of the vehicle via a power transmission path including the engine; (see at least [¶ 0064] FIG. 1 is a view illustrating the schematic configuration of a vehicle to which a brake control system according to an embodiment of the present invention is applied. The vehicle 1 illustrated in the view is formed as a so-called hybrid vehicle, and comprises: an engine 2; a 3-shaft power division mechanism 3 connected to a crankshaft, an output axis of the engine 2; a motor generator 4 by which power can be generated, connected to the power division mechanism 3; an electric motor 6 connected to the power division mechanism 3 via a transmission 5; and an electronic control unit 7 for a hybrid vehicle (hereinafter, referred to as a “hybrid ECU”, and every electronic control unit is referred to as an “ECU”), which controls the whole drive system of the vehicle 1. A right front wheel 9FR and a left front wheel 9FL, which are drive wheels of the vehicle 1, are connected to the transmission 5 via a drive shaft 8.) 
	Furthermore, Miyazaki in view of Shimizu fail to explicitly disclose the vehicle control apparatus to include an electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle. However, Spieker teaches the apparatus to include 
a first sensor that detects brake stroke that is an amount of operation of a brake pedal performed by an occupant of the vehicle; and (see at least [Fig. 2B] #16 Stroke Sensor AND [¶ 0043] A stroke sensor 16 measures a stroke (i . e., position) of the brake pedal 14, of a stroke of an input rod, or a stroke of a piston of the master cylinder 12.) 
calculating an allowable deceleration rate without using the brake operation amount, by using the brake fluid pressure detected by the second sensor in an automatic mode that is a control mode in which brake fluid pressure supplied from the actuator is controlled to decelerate the vehicle when detecting that a preceding vehicle of the vehicle is close to the vehicle to keep a distance between the preceding vehicle and the vehicle without any operation of the brake pedal performed by the occupant (see at least [¶ 0052] an electric pump and an accumulator or another suitable type of electrically controlled brake fluid pressure control device may be used. AND [¶ 0042] The brake control module 8 may determine or set the target pressure based on, for example, actuation of a brake pedal of the vehicle and/or a pressure request. The pressure request may be determined by the brake control module 8 or provided by another control module of the vehicle. For example, the pressure request may be generated by an autonomous or semi -autonomous vehicle control module based on based on preventing the vehicle from contacting an object, maintaining at least a predetermined following distance between vehicles, stability, steering, etc.)) 
Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate based on brake operation amount. Spieker teaches a electric pump to automatically decelerate the vehicle within a distance from the proceeding vehicle cylinder through the operation of the occupant, and calculating an allowable deceleration rate.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki and incorporate the teachings of Spieker and automatically decelerate the vehicle within a distance from the proceeding vehicle. Doing so allows for properly decelerating the vehicle and braking within a safe threshold.
	Furthermore, Miyazaki in view of Shimizu and Speiker fail to explicitly disclose the vehicle control apparatus to second sensor configured to detect the brake fluid pressure of the fluid pressure device, wherein the second sensor detects the first brake fluid pressure during the first control mode. However, Ishino teaches a second sensor that detects brake fluid pressure that is pressure of brake fluid to be supplied from an actuator to a wheel braking device, wherein the controller is configured to: calculate an allowable deceleration rate of the vehicle by using the brake stroke detected by the first sensor, the allowable deceleration rate being an upper limit of a deceleration rate of the vehicle; (see at least [Abstract] A vehicle braking control device includes: a mode switch for making a switching request for braking force characteristics of a vehicle; a motor cylinder device for generating braking force characteristics based on the switching request made by the mode switch; a brake fluid pressure sensor for detecting operation of the brake pedal; and an ECU for prohibiting the braking force characteristics of the motor cylinder device from being changed in a case where the mode switch is operated while the operation of the brake pedal is detected by the brake fluid pressure sensor.)
Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate based on brake operation amount. Ishino teaches a second sensor configured to detect the brake fluid pressure of the fluid pressure device, wherein the second sensor detects the first brake fluid pressure during the first control mode.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki and incorporate the teachings of Ishino and automatically include a second sensor configured to detect the brake fluid pressure of the fluid pressure device, wherein the second sensor detects the first brake fluid pressure during the first control mode. Doing so allows for properly determining the vehicle brake component status based on the brake fluid pressure.
	Furthermore, Miyazaki fails to explicitly disclose the first allowable deceleration rate on a basis of a first data group. However, Iura teaches the apparatus to calculate a limit value of the regenerative torque at which deceleration of the vehicle is less than or equal to the allowable deceleration rate of the vehicle; and restrict the regenerative torque to the limit value, wherein the controller is configured to calculate the allowable deceleration rate of the vehicle, (see at least [Abstract] calculating a second reduction rate on the basis of a variation in the direct current Further, when the DC intermediate voltage V.sub.PN is lower than the voltage V.sub.OVL during rapid deceleration, the AC motor is decelerated at a reduction rate .alpha..sub.d in the response to a rapid deceleration instruction. On the other hand, when the DC intermediate voltage V.sub.PN is higher than the voltage V.sub.OVL, the range of the regenerative torque limit value becomes narrower as the DC intermediate voltage becomes higher. Therefore, the reduction rate .alpha..sub.d is gradually lowered to cause the AC motor to be decelerated at a regenerative level which can be absorbed by the power converter. As a result, the AC motor can be smoothly decelerated.)
Thus, Miyazaki discloses the vehicle control apparatus that includes an electric power generator, a brake system connected to a first deceleration rate setting unit for setting an allowable deceleration rate based on brake operation amount. Iura teaches the first allowable deceleration rate on a basis of a first data group.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Miyazaki and incorporate the teachings of Iura wherein the first allowable deceleration rate on a basis of a first data group. Doing so allows for properly decelerating the vehicle and braking within a safe threshold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/O.K.M./Examiner, Art Unit 3668     
                                                                                                                                                                                                   /Thomas Ingram/Primary Examiner, Art Unit 3668